DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2008/0233916 A1, hereinafter “Wang”).
Regarding claim 1, Wang discloses a wireless communication device connected to one or a plurality of target wireless communication devices (see para. 0027 and 0028, source base station 16 or wireless communication device sends a propagation delay measurement request to one or more target base stations 18 or target wireless communication devices), the wireless communication device comprising: a transmission unit that transmits, to another wireless communication device, a measurement request 
Regarding claim 2, Wang discloses further comprising a determining unit that determines a connection destination of the target wireless communication device on a basis of the result of the measurement (see para. 0023, 0027 and 0028, propagation measurement for handoff purpose for the target device for a wireless unit), wherein the determining unit determines a connection destination of the target wireless communication device by comparing a propagation status of a signal between the wireless communication device and the target wireless communication device with a propagation status of a signal between the another wireless communication device and the target wireless communication device, the latter propagation status being indicated by the result of the measurement (see para. 0023, 0027, 0028 and 0040, inter-vendor handoff based on propagation measurement, propagation measurement of target base stations is used for selection and handoff purpose).
Regarding claim 3, Wang discloses wherein: the transmission unit further transmits, to the target wireless communication device, a transmission request signal 
Regarding claim 4, Wang discloses wherein the measurement request signal includes information used to identify the target wireless communication device that transmits the response signal (see para. 0028, identity of target base station).
Regarding claim 5, Wang discloses wherein: the receiving unit receives the response signal transmitted from the target wireless communication device (see para. 0028 and 0029, report from target base station); and the determining unit compares a propagation status of a signal between the wireless communication device and the target wireless communication device, the propagation status having been obtained by receiving the response signal, with a propagation status of a signal between the another wireless communication device and the target wireless communication device (see para. 0023, 0027, 0030 and 0040, propagation report is received from target wireless base station as well as another communication device which is also a base station for handoff purpose).
Regarding claim 7, Wang discloses wherein the determining unit compares distance indicator information that serves as an indicator of a distance to the target 
Regarding claim 8 and 17, Wang discloses  wherein the distance indicator information includes reception intensity of the response signal (see para. 0021, pilot signal strength), reception time of the response signal, time from transmission time of the response signal to reception time of the response signal, or an error property at the time of receiving of the response signal (see Figure 4C, timestamp when delay was measured).
Regarding claim 9, Wang discloses wherein the measurement request signal includes information used to identify transmission timing of the response signal (see para. 0029).
Regarding claim 10, Wang discloses wherein the transmission unit transmits, to the target wireless communication device, a connection request inducing signal that gives an instruction on transmission of a connection request signal requesting connection to the another wireless communication device that has been determined as a new connection destination of the target wireless communication device (see para. 0027, propagation delay request for a handoff of a wireless unit from source to target).
Regarding claim 11, Wang discloses a wireless communication device (see para. 0028, target base station) comprising: a receiving unit that, with respect to one or a plurality of target wireless communication devices connected to another wireless communication device (see para. 0027 and 0028, one or more target base station receives a request from another communication device or source base station), receives a measurement request signal requesting measurement related to a 
Regarding claim 12, Wang discloses wherein the another wireless communication device transmits a transmission request signal that gives an instruction on transmission of a response signal for the measurement (see para. 0027 and 0028, propagation delay measurement request signal from a source or another wireless device to target base station), and consequently the receiving unit further receives the response signal transmitted from the target wireless communication device in response to the transmission request signal (see para. 0027-0029, report message from target base station); and the signal generation unit generates the measurement request response signal including a result of the measurement obtained by receiving the response signal (see para. 0027-0029, report message includes the propagation results).
Regarding claim 13, Wang discloses wherein the measurement request signal includes information used to identify the target wireless communication device that transmits the response signal (see para. 0028, and 0029, identity of the target base station); and the signal generation unit generates the measurement request response signal including identification information identifying the target wireless communication device that is a sender of the response signal, and including a result of the measurement obtained with respect to the target wireless communication device identified by the identification information (see para. 0028). 
Regarding claim 15, Wang discloses wherein the result of the measurement includes distance indicator information that serves as an indicator of a distance to the target wireless communication device (see para. 0006 and 0028, determine distance between wireless unit and target base station).
Regarding claim 16, Wang discloses further comprising a measurement unit that performs the measurement on a basis of receiving timing of the response signal or the received response signal (see para. 0029).
Regarding claim 18, Wang discloses wherein the measurement request signal includes information used to identify transmission timing of the response signal (see para. 0029).
Regarding claim 19, Wang discloses a wireless communication device (see para. 0028, target base station) comprising: a receiving unit that receives a connection request inducing signal that has been transmitted from a first wireless communication device connected (see para. 0027 and 0028, one or more target base station receives a request from another communication device or source base station) and that gives an 

Regarding claim 20, Wang discloses wherein the receiving unit receives a transmission request signal that has been transmitted from the first wireless communication device (see para. 0027 and 0028, propagation delay measurement request signal from source base station), and that gives an instruction on transmission of a response signal for measurement related to a propagation status of a signal to/from the second wireless communication device (see para. 0028, measurement to/from a wireless unit to target base station), and after the response signal has been transmitted by the transmission unit in response to the transmission request signal, receives the connection request inducing signal transmitted from the first wireless communication device (see para. 0023 and 0040, soft handoff)
Regarding claim 21, Wang discloses wherein the second wireless communication device that serves as its own new connection destination is determined by the first wireless communication device on a basis of a result of the measurement (see para. 0028, distance is determined as basis for handoff).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kwon et al. (US 2015/0131570 A1, hereinafter “Kwon”).
Regarding claims 6 and 14, Wang discloses all the subject matter but fails to mention wherein the transmission request signal includes a trigger frame defined by IEEE 802.11lax. However, Kwon from a similar field of endeavor discloses wherein the transmission request signal includes a trigger frame defined by IEEE 802.11lax (see para. 0050). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Kwon trigger frame 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463